Citation Nr: 1415578	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1967.  He died in April 2007.  At the time of his death, he was in receipt of VA benefits.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to Dependency and Indemnity compensation (DIC), death pension, and accrued benefits on the basis that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.  In November 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Legal documents show that the Veteran and the appellant were married in August 1967 and that they divorced in April 2006. 

2.  The Veteran died in April 2007.


CONCLUSION OF LAW

The appellant does not meet the legal criteria for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.205, 3.206 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION



The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

To establish her status as a proper claimant for VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction, and she must also meet the criteria of a surviving spouse.  See 38 U.S.C.A. §§ 1311, 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

For VA benefit purposes, a "spouse" is a person of the opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31).  A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j).  The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  A surviving spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  A surviving spouse must not have remarried or, since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54.  

According to a Certificate of Marriage, the appellant entered into a legal marriage with the Veteran in August 1967.  According to a Divorce Decree, they were divorced in April 2006.  A Certificate of Death shows that the Veteran died one year later in April 2007, and that at the time of his death his marital status was "divorced."  The appellant does not dispute the fact that she and the Veteran were divorced at the time of his death.  She further indicated at a hearing that they had not lived together after their divorce.  Consequently, the appellant was not the "spouse of the veteran" at the time he died under the controlling regulations, and she may not be considered his surviving spouse for purposes of receipt of VA death benefits.  38 C.F.R. §§ 3.1(j), 3.50, 3.54.  As the appellant has not met the basic eligibility requirements for entitlement to VA benefits as the Veteran's surviving spouse, her claim must be denied.

The disposition of this claim is based on the law and not the facts of the case.  Accordingly, it must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal to be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


